AMENDMENT NO. 4 TO EXECUTIVE EMPLOYMENT AGREEMENT



This Amendment No. 4 to Executive Employment Agreement by and between
deltathree, Inc., a Delaware corporation (“Inc.”) and Delta Three Israel, Ltd.,
an Israeli corporation (“Ltd.”, and together with Inc., the “Company”), on the
one hand, and Effi Baruch, an individual (“Executive”) on the other hand, dated
as of December 9, 2008 (the “Executive Employment Agreement”), as amended by
that certain Amendment No. 1, dated as of March 17, 2009 (“Amendment No. 1”),
that certain Amendment No. 2, dated as of October 20, 2009 (“Amendment No. 2”),
and that certain Amendment No. 3, dated as of October 27, 2010 (“Amendment No.
3”, and together with the Executive Employment Agreement, Amendment No. 1 and
Amendment No. 2, the “Agreement”), is dated as of August 17, 2011.

Recitals:

WHEREAS, the Company and Executive entered into the Executive Employment
Agreement, as amended by Amendment No. 1, Amendment No. 2 and Amendment No. 3,
and now wish to enter into this Amendment No. 3 to Executive Employment
Agreement (“Amendment No. 4”) to further amend the Agreement as set forth below;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. The first sentence of Section 3(a) of the Agreement is hereby deleted in its
entirety and replaced with the following:

“During the Employment Period, the Company shall pay Executive a base salary at
the annual rate of U.S.$180,735.60 ($15,061.30 per month, or the pro rata
portion thereof), payable in accordance with the Company’s customary payroll
practices (the “Base Salary”).”

2. The foregoing amendment to the Agreement shall be effective commencing as of
August 1, 2011.

3. Except as expressly provided in this Amendment No. 4, all of the terms and
conditions of the Agreement remain unchanged, and the terms and conditions of
the Agreement as amended hereby remain in full force and effect.

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 as of
the date first set forth above.



  DELTATHREE, INC.             By: /s/ Robert Stevanovski       Name: Robert
Stevanovski       Title:   Chairman of the Board  





  DELTA THREE ISRAEL, LTD.     By: deltathree, Inc., its sole director         
            By: /s/ Robert Stevanovski       Name: Robert Stevanovski      
Title:   Chairman of the Board                       /s/ Effi Baruch        Effi
Baruch    



 



2

 

